FILED
                            NOT FOR PUBLICATION                             JUN 18 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DEANDRA GRANT, an individual,                    No. 12-56622

               Plaintiff,                        D.C. No. 2:12-cv-03255-GW-
                                                 AGR
  and

OKORIE OKOROCHA, Esquire,                        MEMORANDUM*

               Plaintiff - Appellant,

  v.

NATIONAL COLLEGE FOR DUI
DEFENSE, a Washington corporation,

               Defendant - Appellee.


                     Appeal from the United States District Court
                        for the Central District of California
                      George H. Wu, District Judge, Presiding

                              Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Okorocha’s
request for oral argument, set forth in his opening brief, is denied.
      Okorie Okorocha, an attorney representing plaintiff Deandra Grant, appeals

pro se from the district court’s order imposing sanctions on Okorocha under Rule

11 of the Federal Rules of Civil Procedure. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion, Cooter & Gell v. Hartmarx Corp.,

496 U.S. 384, 405 (1990), and we affirm.

      The district court did not abuse its discretion by sanctioning Okorocha under

Rule 11 because the record supports the conclusion that Okorocha was not a proper

plaintiff in his client’s action and filed the amended pleading for the improper

purpose of maintaining venue in the district court. See Sneller v. City of

Bainbridge Island, 606 F.3d 636, 638-39 (9th Cir. 2010) (“Rule 11 authorizes a

court to impose a sanction on any attorney, law firm, or party that brings a claim

for an improper purpose or without support in law or evidence.”); Hudson v.

Moore Bus. Forms, Inc., 836 F.2d 1156, 1163 (9th Cir. 1987) (district court is

entitled to broad discretion in setting the amount of a fee award).

      We reject Okorocha’s contention that the district court abused its discretion

by awarding fees to defendant. See Fed. R. Civ. P. 11(c)(4) (sanction may include

“an order directing payment to the movant of part or all of the reasonable

attorney’s fees and other expenses directly resulting from the violation”).

      AFFIRMED.


                                           2                                   12-56622